           Case 3:20-cv-08222-GMS Document 53-3 Filed 09/18/20 Page 1 of 2


Arizona PEVL (Permanent Early Voting List) Comparison

Scottsdale
Mail speed, days           1
Date Ballot      Date Ballot Days to Date to    Date Received
Mailed Out       Received Consider Mail back By Recorder
        10/7/20     10/8/20         25   11/2/20 11/3/20

Hypothetical based on AZ SOS guidance or Dennehotso Priority Express
Mail speed, days           7
Date Ballot      Date Ballot Days to Date to     Date Received
Mailed Out       Received Consider Mail back By Recorder
        10/7/20 10/14/20            13 10/27/20 11/3/20

Dennehotso Navajo Nation Member
Mail speed, days          10
Date Ballot      Date Ballot Days to Date to  Date Received
Mailed Out       Received Consider Mail back By Recorder
        10/7/20 10/17/20            7 10/24/20 11/3/20
Summary               Scottsdale      AZ SOS       Dennehotso
                      Voter           Hypothetical Navajo Member
Days to consider                   25          13              7

Data derived from report by Dr. Schroedel and Mr. Healy and Exhibit by Secretary Hobbs
                             Case 3:20-cv-08222-GMS Document 53-3 Filed 09/18/20 Page 2 of 2


Arizona Request Mail Ballot on Oct 23

Scottsdale
Mail speed, days              1                                                          Date Actually
Date Ballot          Date BallotDays to Date to   Date Received                          Recived
Requested/Mailed Out Received Consider Mail back By Recorder                             By Recorder
                                                                                                  Fail/Succeed
             10/23/20 10/24/20         9  11/2/20        11/3/20                          11/3/20 Succeed

Hypothetical based on AZ SOS guidance or Dennehotso Priority Express
Mail speed, days               7                     Needed                              Date Actually
Date Ballot           Date BallotDays to Date to     Date Received                       Recived
Mailed Out            Received Consider Mail back By Recorder                            By Recorder
                                                                                                  Fail/Succeed
             10/23/20 10/30/20           -3 10/27/20          11/3/20                     11/6/20 Failed

Dennehotso Navajo Nation Member
Mail speed, days            10                     Needed                                Date Actually
Date Ballot          Date BallotDays to Date to    Date Received                         Recived
Mailed Out           Received Consider Mail back By Recorder                             By Recorder
                                                                                                  Fail/Succeed
             10/23/20 11/2/20          -9 10/24/20        11/3/20                        11/12/20 Failed

Summary                        Scottsdale AZ SOS    Dennehotso
                               Voter      Guidance Navajo Member
Days to consider                        9        -3        -9
Succeed/Fail                   Succeed Failed       Failed

Data derived from report by Dr. Schroedel and Mr. Healy and Exhibit by Secretary Hobbs
